Citation Nr: 0740804	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-27 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.	Entitlement to an increased evaluation for residuals of 
stress fracture right proximal fibula, currently 10 percent 
disabling. 

2.	Entitlement to a compensable evaluation for a skin 
disability.  

3.	Entitlement to service connection for a bilateral ankle 
disability, including as secondary to right proximal fibula 
stress fracture. 

4.	Entitlement to service connection for a right shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1979 to June 1983 
and from April 1990 to February 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 RO decision.  

In November 2005, the veteran testified in a hearing in front 
of a Decision Review Officer (DRO) at the RO.  The transcript 
of the hearing is associated with the claims file and has 
been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	Residuals of a stress fracture of the right proximal 
fibula was manifested by slight tenderness upon deep 
palpation, full range of motion and normal x-rays. 

3.	The medical evidence of record is in relative equipoise as 
to whether a skin disability affected at least 5 percent, but 
less than 20 percent, of the veteran's body or of the exposed 
areas affected.  

4.	The competent medical evidence did not show that a 
bilateral ankle disability was incurred in service or was 
otherwise related to service or to a service connected 
disability.  

5.	The competent medical evidence did not show that a right 
shoulder disability was incurred in service or was otherwise 
related to service.  


CONCLUSIONS OF LAW

1.	The criteria for a 20 percent evaluation for residuals of 
stress fracture right proximal fibula have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5262 (2007). 

2.	The criteria for a 10 percent evaluation for a skin 
disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Codes 7806 (2007)

3.	A bilateral ankle disability was not incurred in or 
aggravated by service, nor was it proximately due to, or the 
result of, a service-connected disability.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304; 3.310 (2007).

4.	A right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, a letter sent in March 2006 gave the veteran 
notice regarding the rating criteria and effective date 
provisions that are pertinent to the claims.  Any defect 
regarding this notice is harmless error given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  In this case, there is no evidence 
establishing that an event, injury, or disease occurred in 
service regarding the veteran's ankle or shoulder 
disabilities.  There is also no evidence that an ankle 
disability may be related to a service-connected disability.  
Therefore a VA examination is not required.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, personnel records, DD Form 214, and VA 
medical records.  A hearing was also held at the RO in June 
2005 and VA medical examinations were conducted in November 
2002, May 2005 and October 2006.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

INCREASED EVALUATION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2007); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Stress Fracture Right Fibula

The veteran's right fibula disability is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  Under this code, malunion of the tibia and fibula 
warrants a 10 percent rating when there is malunion of the 
tibia and fibula with a slight knee or ankle disability, a 20 
percent rating with moderate knee or ankle disability, and a 
30 percent rating with marked knee or ankle disability. A 40 
percent rating is assigned if there is nonunion of the tibia 
and fibula with loose motion, requiring a brace.  38 C.F.R. § 
4.71, Diagnostic Code 5262.  

The Board observes that the words "slight" and "moderate" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  

Based on the evidence of record, the Board finds that a 
rating in excess of 10 percent for the veteran's right fibula 
disability is not warranted.  In May 2002, a bone scan of the 
veteran's leg was normal and in March 2005 an x-ray showed 
that the veteran's leg was normal and there was no deformity 
in the proximal right fibula.  In an October 2006 VA 
Compensation and Pension Examination, the veteran had full 
range of motion in his right knee.  He was able to ambulate 
and walk without a limp.  There was no crepitus or swelling.  
There was slight tenderness over the tibiofibular joint on 
deep palpation.  The bone scan and x-rays were negative.  
Based on the medical evidence, the Board finds that the 
veteran's right fibula disability is slight.  The medical 
evidence does not show a moderate disability of the knee or 
ankle.  There is no limitation of motion and no deformity in 
the x-rays.  The veteran's gait was also not affected.  Based 
on the foregoing, the Board finds that the medical evidence 
does not support the assignment of a 20 percent, or higher, 
rating under Diagnostic Code 5262.  

The Board has considered the veteran's November 2005 
testimony that he had pain and swelling in his right leg on a 
daily basis.  He testified that he could no longer 
participate in sports and his knee would become worse after 
physical activity.  The veteran would treat the pain with 
elevation, ice and medication.  The veteran testified that he 
also had trouble sleeping because of the pain.  The medical 
evidence of record, however, does not support the veteran's 
claim.  The medical evidence does not show that the veteran's 
fibula disability impaired his ability to engage in ordinary 
activities.  The veteran testified that his employment 
required him to work on his feet daily.  The Board finds that 
a 10 percent evaluation contemplates the effect of pain 
during his employment and other daily activities.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; See DeLuca v. Brown, supra.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment.  In fact, the veteran's testified that he worked 
at a car wash and was on his feet for most of the day.  The 
disability also did not necessitate any frequent periods of 
hospitalization, such that application of the regular 
schedular standard is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.  

Skin

The veteran's skin disability was assigned a 0 percent 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7806.  
Diagnostic Code 7806 provides for a 10 percent rating for 
dermatitis or eczema that is at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007).  

The VA medical records show that in March 2002 the veteran 
had purple lesions on his underarms and groin.  There were 
pus bumps on his chest, back and arms.  The examiner noted 
multiple hyperpigmented macules on the lateral chest walls.  
The veteran was treated with Levaquin.  

In May 2002, the veteran had 3 folliculocentric red papules 
on his left upper arm and a reddish cystic papule on his left 
scapula.  He also had a few brownish macules on his chest.  
In August 2002, the veteran had a rash from his trunk to his 
groin.  He was given clinical topical cream for folliculitis 
and Levoquin.  In October 2004, the veteran has healed 
folliculitis in his genital area.  In March 2005, he did not 
have any skin lesions.  

An examination in May 2005 revealed 10-20 scaly papules or 
thin plaques that were .5 centimeters (cm) to 2 cm with 
hyperpigmentation on the veteran's arms and chest.  The 
examiner noted that the bumps covered less than 5 percent of 
the veteran's body surface area.  There were scattered small 
papules which were acne-like on the veteran's chest. 

In July 2005, the veteran submitted pictures of the skin 
disability.  The Board has reviewed the photographs.  The 
Board notes that the photographs were submitted in July 2005.  

In the November 2005 hearing, the veteran testified that his 
skin disability affected him from his neck to his knees.  He 
said he took frequent showers and changed clothes often which 
did not improve his skin disability.  He also treated his 
skin disability with topical cream.  The veteran testified 
that his skin disability occurs from the spring to the fall, 
and is the most severe during the summer.  

In an October 2006 VA Compensation and Pension Examination, 
the veteran reported that he had flare-ups of his skin 
disability in the summer.  During the examination there was a 
small 3 millimeter faint area of dry skin over the left 
medial upper arm.  There was no other scarring or lesions.  
The examiner concluded that less than 1 percent of the 
veteran's body was affected by his skin disability.  

The Board finds that the medical evidence of record is in 
relative equipoise.  There is evidence that the veteran's 
skin disability affected less than 5 percent of his body and 
there is evidence that more of his body was affected.  
Specifically, the photographs that the veteran submitted.  
These photographs were taken in the summer.  The veteran 
testified that his skin disability was worse in the summer 
and he had flare-ups in warm weather.  The veteran also 
requested a VA examination in the summer months when his skin 
disability was more severe.  A VA examination, however, was 
never conducted in the summer.  The only evidence of record 
of the veteran's skin disability during the summer was the 
photographs.  

There is also evidence that the veteran was treated with an 
oral medication for his skin disability, not just topical 
therapy.  

Given the severity of the photographs that the veteran 
submitted, the testimony that his skin disability was more 
severe in the summer and the lack of medical evidence 
depicting the veteran's disability in the summer, the Board 
finds that an increased evaluation is warranted.  The Board 
notes that the veteran is competent to report his symptoms of 
the skin disability.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  The Board finds the veteran credible and finds 
the photographs and testimony are probative to the severity 
of the veteran's disability.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  Therefore, the Board affords the benefit 
of the doubt to the veteran and grants a 10 percent 
disability evaluation for the veteran's service connected 
skin disability.  

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required. Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  



Bilateral Ankle Disability

The Board has reviewed all the medical evidence of record and 
finds that there is no current diagnosis of a bilateral ankle 
disability.  There is no diagnosis of a bilateral ankle 
disability in the VA treatment records.  March 2005 x-rays of 
the veteran's ankles were also negative for a disability.  
Without medical evidence providing a diagnosis of a bilateral 
ankle disability, service connected cannot be granted.  

The Board has considered the contentions of the veteran that 
he had pain, swelling and discomfort on a daily basis in his 
ankles.  The veteran asserted that he sprained his ankle in 
service.  The Board notes that the veteran did have a left 
ankle sprain/strain in June 1990.  The medical evidence, 
however, suggests that there was no further treatment for the 
ankle sprain in service or after service.  As such, the ankle 
sprain appears to have been acute and transitory and to have 
resolved without residual pathology.

The Board acknowledges the veteran's assertion that an ankle 
disability began in service, however, the veteran has not 
demonstrated that he has any medical expertise to make such 
an opinion or diagnosis.  See Espiritu, supra.  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Id.  The Board notes that while 
the veteran is competent to report symptoms, he does not have 
medical expertise and therefore cannot provide a competent 
opinion regarding diagnosis or causation of his disability.  

The veteran also asserts that his service-connected fibula 
disability caused a bilateral ankle disability.  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2007).  The 
Board notes that to be service connected on a secondary 
basis, there must be evidence of a disability.  In this case, 
there is no medical evidence of a bilateral ankle disability.  
Additionally, the VA examiner in March 2005 opined that the 
veteran's ankle pain was not related to the veteran's fibula 
disability because the onset was many years after that 
injury.  Therefore, there also is no evidence that a 
bilateral ankle disability was proximately due to or the 
result of the fibula disability.  As there is no medical 
evidence of a bilateral ankle disability, service connection 
is not warranted on a secondary basis.  

In conclusion, the medical evidence of record lacks a 
diagnosis of a bilateral ankle disability, the preponderance 
of the evidence is against the veteran's claim and the 
benefit-of-the-doubt rule does not apply.  Therefore, the 
veteran's claim for service connection for a bilateral ankle 
disability must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.

Right Shoulder

The medical evidence in March 2005 shows that the veteran has 
mild spondylosis localized to C5-C6 level.  There were also 
uncovertebral joint spurs.  There were no bone, joint or soft 
tissue abnormalities demonstrated.  Although, the examiner's 
impression was a normal right shoulder, for purposes of this 
appeal, the Board will consider the veteran's mild 
spondylosis as a disability.  Therefore, the first criterion 
for service connection has been met.  

Regarding the second criterion, there is evidence of a 
shoulder injury in service.  In June and July 1981, the 
veteran had right scapular pain.  He was diagnosed with a 
muscle strain.  The separation examination in 1983 clinically 
evaluated the veteran's upper extremities as normal.  The 
veteran reported that he did not have a painful shoulder.  
Therefore, the muscle strain appears to have been acute and 
transitory and to have resolved without residual pathology.  
In May 1990, the veteran had complaints of shoulder pain in 
service which was caused by carrying a heavy pack.  The 
veteran had full range of motion and he was diagnosed with a 
muscle strain.  There was no further treatment for the 
veteran's shoulder in service after May 1990.  

Furthermore, the medical evidence does not provide a nexus 
between the claimed in-service disease or injury and the 
current disability.  The evidence of record is devoid of any 
objective medical evidence of a shoulder disability until 
March 2005, many years after service.  No doctor has ever 
opined that the veteran's shoulder disability is related to 
any remote incident in service.  In fact, the VA examiner in 
March 2005 opined that the veteran's back pack in service did 
not cause the current complaints in his shoulder.  Without 
competent medical evidence linking the veteran's disability 
to service, service connection is not warranted.

The Board has considered the veteran's testimony that he 
sustained a shoulder injury in service by carrying a heavy 
back pack; however, the record reflects that he lacks the 
medical expertise necessary to render a medical diagnosis or 
competent opinion regarding the etiology of his shoulder 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for a shoulder 
disability must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.


ORDER

An increased evaluation for residuals of stress fracture 
right proximal fibula is denied.  

A 10 percent evaluation for a skin disability is granted. 

Service connection for a bilateral ankle disability, 
including as secondary to right proximal fibula stress 
fracture is denied.  

Service connection for a right shoulder disability is denied. 


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


